182 S.E.2d 593 (1971)
12 N.C. App. 175
Plinie A. WHITE
v.
Mack JORDAN and Alphonza Jordan.
No. 719SC207.
Court of Appeals of North Carolina.
August 4, 1971.
*594 Hubert H. Senter, Franklinton, for plaintiff-appellant.
Smith, Anderson, Dorsett, Blount & Ragsdale, by James D. Blount, Jr., Raleigh, for defendants-appellees.
BROCK, Judge.
In our opinion, plaintiff's deposition, offered by defendant upon motion for summary judgment, amply demonstrates that there is no genuine issue as to any material fact, and that defendants are entitled to judgment as a matter of law.
Affirmed.
MORRIS and HEDRICK, JJ., concur.